DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-2 and 6-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not show “an air chiller near a rear of the standard unit meal box compartment, the air chiller configured to provide chilled air within the standard unit meal box compartment, supply air ducting and return air ducting, wherein chilled air is supplied to the standard unit meal box compartment from the air chiller via the supply air ducting, wherein return air is returned from the standard unit meal box compartment to the air chiller via the return air ducting; and a supply air outlet and a return air inlet, the supply air outlet coupled to the supply air ducting, the return air inlet coupled to the return air ducting, wherein the supply air outlet is at a top of the standard unit meal box compartment, wherein the return air inlet is at a bottom of the standard unit meal box compartment, wherein the supply air outlet is positioned between a first pair of rub strips such that chilled air flows from the supply air outlet above the standard unit meal box toward the front of the standard unit meal box compartment, wherein the return air inlet is positioned between a second pair of rub strips such that the chilled air is returned from the front of the standard unit meal box compartment under the standard unit meal box to the return air inlet”.
The closest prior art of record Oswald US 2009/0044547 Al in view of Williams US 4784054 A (as previously cited) and further in view of Burd US 20130260662 A1 (as previously cited)  teaches an air chiller near a rear of the standard unit meal box compartment, the air chiller configured to provide chilled air within the standard unit meal box compartment, supply air ducting and return air ducting, wherein chilled air is supplied to the standard unit meal box compartment from the air chiller via the supply air ducting, wherein return air is returned from the standard unit meal box compartment to the air chiller via the return air ducting; and a supply air outlet and a return air inlet, the supply air outlet coupled to the supply air ducting, and a first pair of rub strips and a second pair of rub strips, however the configuration is different and patentably distinct from the “an air chiller near a rear of the standard unit meal box compartment, the air chiller configured to provide chilled air within the standard unit meal box compartment, supply air ducting and return air ducting, wherein chilled air is supplied to the standard unit meal box compartment from the air chiller via the supply air ducting, wherein return air is returned from the standard unit meal box compartment to the air chiller via the return air ducting; and a supply air outlet and a return air inlet, the supply air outlet coupled to the supply air ducting, the return air inlet coupled to the return air ducting, wherein the supply air outlet is at a top of the standard unit meal box compartment, wherein the return air inlet is at a bottom of the standard unit meal box compartment, wherein the supply air outlet is positioned between a first pair of rub strips such that chilled air flows from the supply air outlet above the standard unit meal box toward the front of the standard unit meal box compartment, wherein the return air inlet is positioned between a second pair of rub strips such that the chilled air is returned from the front of the standard unit meal box compartment under the standard unit meal box to the return air inlet”.
The prior art fails to neither anticipate nor render obvious the applicants’ invention.  Thus the applicants’ invention is novel and non-obvious in view of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON A JONES whose telephone number is (571)270-1218.  The examiner can normally be reached on 7:30-5 M-F PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GORDON A JONES/Examiner, Art Unit 3763